DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
Reference is made to the following documents:
Dl: US 2018-0099179  (ICON HEALTH & FITNESS, INC.) 12 April 2018
D2: US 20100050796 (Eschborn et al) 04 March 2010  - (Previous D2 reference US 6250170 Bl (JASON J. HILL et al.) 26 June 2001 is no longer being relied upon)
D3: US 2003-0060331  (LOUIS F. POLK III et al.) 27 March 2003

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 and D3.

D1, which is considered to be the closest prior art to the subject matter of claim 1, discloses a linear actuator, comprising: a motor (324) to move a movable height adjustable portion (306); and a stationary 

The additional features of claims 2 and 3 are shown by D1 and D2 (D1 - the linear actuator (300) is a screw linear actuator with a worm gear (320) and a threaded rod (322) with a thread form that meshes with the worm gear (320); and the linear actuator causes the threaded rod to rotate, see paragraphs [0042], [0044]; and figure 3). D2 teaches an acme screw [0022])

The additional feature of claim 4 is shown in D2 (the bearing transmits any tensile forces exerted on the lead screw (304) to the shoulder (B) of the screw and surrounding housing).

The additional feature of claim 5 is not disclosed in D1-D5, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of D1 in view of D2 to have tapered roller bearing having a bearing axis between 5 degrees and 45 degrees from the longitudinal axis since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension/range of the claimed device and a device having the claimed relative dimensions/range would not perform differently than the prior art device, 

The additional feature of claim 6 is shown by the combined features of D1 and D3 (the threaded rod may be rotated by the motor in a first direction to raise the height adjustable portion or rotated in a second direction opposite the first direction to lower the height adjustable portion; and the motor may drive a worm gear that meshes with the thread form of the threaded rod, see paragraph [0066] in D1 ; and depending on how much torque is applied via the worm gear (108) by the tilt drive (30), the spur gear (109) can rotate a limited amount due to torque-induced deflection or twisting of the shaft (102), see paragraph [0058]; and figure 5 in D3). Accordingly, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine D1 and D3.

The additional feature of claim 7, the actuator generating more torque in a first direction compared to a second direction is not specifically taught in D2, however, as best understood, the bidirectional brake 608 of D2 is capable of limiting and controlling the torque as claimed [0025-0026]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the brake accordingly since it requires less torque to retract an actuator than extend it).

D1, which is considered to be the closest prior art to the subject matter of claim 8, discloses an exercise device, comprising: a base (104); a deck (102) connected to the base at a pivot connection (114); a linear actuator (300) positioned between the base and the deck to apply a force to move the deck, the linear 

The additional feature of claim 9 is shown in D1 (the rear portion of the deck is connected to the base (104) at a pivot connection (114), see paragraph [0037] and figure 1).

The additional feature of claim 10 is shown in D1 (the deck (102) includes a platform (108), and a tread belt (110) surrounds a portion of the platform, see paragraph [0036] and figure 1).

The additional feature of claim 11 is shown in D1 (the incline angle may change its angle based on commands through an input mechanism incorporated into the console; and the linear actuator is in communication with the incline mechanism, see paragraphs [0048] and [0068]).

The additional feature of claim 12 is shown in D1 (the exercise machine includes the capability of using pre-programmed exercise routines that automatically move the exercise deck, representing a duty cycle of over 40% when powered on as best understood; see paragraph [0068]). 

The additional feature of claim 13 is shown in D1 (the incline mechanism adjusts the incline angle of the exercise deck (600) by forming an angle between 0 and 35 degrees, inclusive of the claimed angles; see paragraphs [0034], [0046]; and figure 6).

The additional feature of claim 14, the actuator generating at least 1000lbs of force is not specifically shown in D1 or D2. However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of D1 in view of D2 to generate the claimed force since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative range of the claimed device and a device having the claimed relative range would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of D1 in view of D2 would not operate differently if it were configured to generate the claimed lifting force. Further, applicant places no criticality on this limitation, indicating only that the force be at least 1000 lbs. 

The additional feature of claim 15 is shown in D1 (a first end of the expandable element (616) is connected to the protrusion (604), and a second end of the expandable element (616) is connected to the base (602) with an angle at least 2° relative to a direction of gravity in an extended state, see paragraph [0047]; and figure 6).

D1, which is considered to be the closest prior art to the subject matter of claim 16, discloses a method for a linear actuator, comprising: applying a force to move a movable height adjustable portion by using a screw linear bearing including a worm gear and a threaded rod with a thread form that meshes with the worm gear (see paragraphs [0020] and [0041]). Claim 16 differs from D1 in the feature of transmitting the received radial force to an acme screw; and applying a torque with the acme screw to a tapered roller bearing. However, the features are shown in combination with D2 as discussed above)



The additional feature of claim 20 is shown in D1 (the exercise machine includes the capability of using pre-programmed exercise routines that automatically move the exercise deck (such as a program that simulates a real world running trail or simulates an experience in a remote terrain, which would provide at least a 20 minute program with over 70% duty cycle while in operation as best understood, such as when continually varying elevation to simulate rough terrain), see paragraph [0068].

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.